Exhibit 10.6
DOVER CORPORATION
DEFERRED COMPENSATION PLAN
(As Amended and Restated effective as of January 1, 2009)
ARTICLE I
ESTABLISHMENT OF THE PLAN
1.1 Purpose. The purpose of the Plan is to provide a means whereby the Company
may afford a select group of management or highly compensated employees (as such
phrase is defined for the purpose of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) with an opportunity to irrevocably
defer to a future year the receipt of certain compensation. The Plan is intended
to be an unfunded, nonqualified deferred compensation plan.
ARTICLE II
DEFINITIONS
As used in this Plan, the following terms shall have the meanings herein
specified:
2.1 “Adverse Benefit Determination” means a denial, reduction, or termination
of, or a failure to provide or make full or partial payment for, a Benefit,
including any denial, reduction, termination, or failure to provide or make
payment based on a determination of a claimant’s eligibility to participate in
the Plan.
2.2 “Appropriate Procedure” means the form, procedure or method provided or
prescribed by the Committee for the purposes stated herein.
2.3 “Beneficiary” means the person or persons designated by a Participant to
receive any payments which may be required to be paid pursuant to the Plan
following his or her death, or in the absence of any such designated person, the
Participant’s estate; provided, however, that a married Participant’s
Beneficiary shall be his or her spouse unless the spouse consents in writing to
the designation of a different Beneficiary. For purposes hereof, Beneficiary may
be a natural person or an estate or trust.
2.4 “Benefit” means the amount credited to a Participant’s Deferred Compensation
Account pursuant to such Participant’s Deferred Compensation Agreement, plus or
minus Credited Investment Return (Loss).
2.5 “Board” means the Board of Directors of Dover Corporation.

 



--------------------------------------------------------------------------------



 



2.6 “Bonus” means any cash incentive or other compensation which is awarded by
the Company in its discretion to a Participant as remuneration based on annual
calendar year performance in addition to the Participant’s Salary and any
Cash-Based Long-Term Incentive Compensation. Bonus for purposes of this Plan
shall be determined without regard to any reductions (a) for salary deferral
contributions to a plan qualified under Section 125 or Section 401(k) of the
Code or (b) pursuant to any deferral election in accordance with Article IV of
the Plan.
2.7 “Cash-Based Long-Term Incentive Compensation” means cash awards under the
Cash Performance Awards provisions of the Dover Corporation 1995 Incentive Stock
Option Plan and 1995 Cash Performance Program, the Dover Corporation 2005 Equity
and Cash Incentive Plan, similar successor plans and such other plans or
programs as the Committee from time to time shall designate. Cash-Based
Long-Term Incentive Compensation for purposes of this Plan shall be determined
without regard to any reductions (a) for salary deferral contributions to a plan
qualified under Section 125 or Section 401(k) of the Code or (b) pursuant to any
deferral election in accordance with Article IV of the Plan.
2.8 “Change of Control” shall have the same meaning as specified in the Dover
Corporation 2005 Equity and Cash Incentive Plan or any successor to such plan
and program.
2.9 “Code” means the Internal Revenue Code of 1986, as amended.
2.10 “Committee” means the Plan Committee, or its designee, appointed pursuant
to Article IX to manage and administer the Plan.
2.11 “Company” means Dover Corporation, a Delaware corporation, and any present
or future subsidiary corporation of Dover Corporation, for the period of time
such corporation is owned or controlled by Dover Corporation, unless the Board
determines that such entity should not be included in the Plan. For purposes of
the Plan, the term “subsidiary corporation” shall be defined as set forth in
Section 424(f) of the Code.
2.12 “Company Contribution” means an amount added to a Participant’s Deferred
Compensation Account by the Company pursuant to Section 5.4.
2.13 “Compensation” means the Salary, Bonus and/or any Cash-Based Long-Term
Incentive Compensation received by a Participant for a Plan Year and any other
form of remuneration as the Committee shall determine.
2.14 “Compensation Limit” means the compensation limit of Section 401(a)(17) of
the Code, as adjusted under Section 401(a)(17)(B) of the Code for increases in
the cost of living.

 



--------------------------------------------------------------------------------



 



2.15 “Credited Investment Return (Loss)” means the hypothetical investment
return which shall be credited to a Participant’s Deferred Compensation Account
pursuant to Article V.
2.16 “Deemed Investment Elections” means the investment elections described in
Article V.
2.17 “Deferred Compensation Account” means the book entry account established
under the Plan for each Participant, to which shall be credited specified
deferrals and contributions attributable to a Participant and the Participant’s
Credited Investment Return (Loss) determined under Article V and which shall be
reduced by any distributions made to a Participant. A Participant’s Deferred
Compensation Account shall include such Sub-Accounts as shall be established
pursuant to the provisions of the Plan.
2.18 “Deferred Compensation Agreement” means the agreement to participate in the
Plan and defer Compensation between Participants and the Company in the form or
Appropriate Procedure as the Committee may prescribe from time to time.
2.19 “Determination Date” means the date on which the amount of a Participant’s
Deferred Compensation Account is determined as provided in Article V hereof. The
last day of each month shall be a Determination Date.
2.20 “Disability” means a disability which causes a Participant who has not met
the requirements for Retirement to be eligible to receive disability benefits
under his or her employer’s long-term disability insurance program, provided
that any such disability meets the criteria specified in Section 1.409A-3(i)(4)
of the Treasury Regulations, or, in the case of a Participant who does not meet
the criteria specified above, a disability which would cause the Participant to
be determined to be totally disabled by the Social Security Administration and
eligible for social security disability benefits. An Employee’s Disability shall
be deemed to have ended on the last day of the last month with respect to which
he or she receives benefits described in the preceding sentence.
2.21 “Distribution Affidavit” means the affidavit of a Participant or
Beneficiary submitted to the Company to claim that he or she is entitled to a
different Benefit distribution than the Trustee has been directed to pay to the
Participant or Beneficiary under the Plan. A Distribution Affidavit shall be
considered a claim for benefits by the Participant or Beneficiary pursuant to
Article VIII hereof.
2.22 “Distribution Date” means the date on which distribution of a Participant’s
Benefits is made or commenced pursuant to Article VI.
2.23 “Effective Date” of the Plan as amended and restated as set forth herein
means January 1, 2009. The original effective date of the Plan is August 1,
2001. For the period from January 1, 2005 through December 31, 2008, the Plan
was administered in good

 



--------------------------------------------------------------------------------



 



faith compliance with Section 409A of the Code and applicable guidance issued by
the Treasury Department and the Internal Revenue Service.
2.24 “Grandfathered Benefit” means a Sub-Account that consists of the amount
credited to a Participant’s Deferred Compensation Account as of December 31,
2004, plus or minus Credited Investment Return (Loss) on such amount thereafter,
or any amount accrued to a Participant under a Supplemental Plan that was vested
as of December 31, 2004.
2.25 “Hardship” means one (1) or more of the following events which causes an
unforeseen financial hardship to the Participant or his or her family:

  (1)   A serious illness or accident of the Participant or a dependent (as
defined in Section 152(a) of the Code) of the Participant;     (2)   A loss of
the Participant’s primary residence due to casualty; or     (3)   Other similar
circumstances arising out of events substantially beyond the control of the
Participant, as determined by the Committee.

2.26 “Investment Allocation Election Form” means the form or Appropriate
Procedure prescribed by the Committee on which a Participant allocates his or
her Deferred Compensation Account among one or more deemed investment options.
2.27 “Investment Election Change Form” means the form or Appropriate Procedure
prescribed by the Committee on which a Participant can make changes to his or
her initial or any subsequent deemed investment elections.
2.28 “Non-Grandfathered Benefit” means a Sub-Account that consists of the amount
of deferrals and contributions credited to a Participant’s Deferred Compensation
Account after December 31, 2004, plus or minus Credited Investment Return (Loss)
thereon.
2.29 “Participant” means a highly compensated or key management employee of the
Company who has been designated by the Committee as eligible to participate in
the Plan pursuant to Section 3.1 and for whom a Deferred Compensation Account
has been established.
2.30 “Plan” means this Dover Corporation Deferred Compensation Plan, as it may
be amended from time to time.
2.31 “Plan Year” means the calendar year.
2.32 “Retirement” means the Participant’s termination of employment on or after
(a) his or her 65th birthday, (b) his or her completion of ten (10) “years of
service” and attainment of age 55 or (c) with respect to a Participant’s
Grandfathered Benefit, completion of such other time as the Committee, in its
sole discretion, determines is

 



--------------------------------------------------------------------------------



 



sufficient to grant a Participant an approved earlier retirement date. For
purposes hereof, a year of service means each period of twelve (12) months of
completed employment with the Company or with any other entity which is required
to be aggregated with Dover Corporation pursuant to Section 414(b) or (c) of the
Code.
2.33 “Salary” for purposes of the Plan shall be the total of the Participant’s
base salary paid by the Company for a calendar year and considered “wages” for
FICA and federal income tax withholding, but without regard to any deferrals
made pursuant to this Plan and any reductions for salary deferred contributions
to a plan qualified under Section 125 or Section 401(k) of the Code. For
purposes of this Plan, Salary shall not include severance or other payments made
in connection with a Participant’s Termination of Service.
2.34 “Scheduled In-Service Withdrawal Date” means the date or dates elected by a
Participant for the early distribution of Benefits, as provided in Section 4.2
or Section 6.5.
2.35 “Specified Employee” means an employee within the meaning of
Section 409A(a)(2)(B)(i) of the Code and any applicable regulations or other
pronouncements issued by the Internal Revenue Service with respect thereto. The
determination of who the Specified Employees are as of any time shall be made by
the Board or by such committee, person or persons as the Board shall delegate
for such purpose.
2.36 “Sub-Account” means a separate account or accounts into which a
Participant’s Deferred Compensation Account shall be divided, including without
limitation separate accounts with respect to a Participant’s Grandfathered
Benefit and Non-Grandfathered Benefit. Such Sub-Accounts may be established with
respect to the portion of a Deferred Compensation Account attributable to
contributions made with respect to any Plan Year or the liability for which was
transferred from the Supplemental Plan to this Plan, or which was established to
reflect the various investments in which the Participant’s Deferred Compensation
Account is deemed to be invested or for such other purposes as the Committee may
determine.
2.37 “Supplemental Plan” means (a) the Dover Corporation Supplemental Executive
Retirement Plan and (b) any other non-qualified plan which (i) is unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees and (ii) is
designated by the Committee as a “Supplemental Plan” for purposes of this Plan .
2.38 “Termination of Service” means the Participant’s ceasing his or her
employment with the Company and each other entity which is required to be
aggregated with Dover Corporation pursuant to Section 414(b) or (c) of the Code
for any reason whatsoever, whether voluntarily or involuntarily, including by
reason of death or Disability, in each instance that would meet the requirements
to be considered a “Separation from Service” within the meaning of
Section 1.409A-1(b) of the Treasury Regulations.
2.39 “Trust” means the trust referred to in Article VII of the Plan.

 



--------------------------------------------------------------------------------



 



2.40 “Trustee” means the trustee of the Trust.
2.41 “Trust Agreement” means the agreement entered into between the Company and
the Trustee to carry out the purposes of the Plan, as amended or restated from
time to time.
2.42 “Unforeseeable Emergency” means one or more of the following events which
causes a severe financial hardship to the Participant:

  a.   illness or accident of the Participant or his or her spouse, Beneficiary
or dependent;     b.   loss of the Participant’s property due to casualty,
including the need to repair or rebuild such property with such repair or
rebuild not covered by insurance;     c.   other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s control, including, without limitation the need to pay medical
expenses for the Participant or his or her spouse, Beneficiary or dependent,
foreclosure of or eviction of the Participant from his or her primary residence
or the payment of funeral expenses of the Participant or his or her spouse,
Beneficiary or dependent.         For purposes of this Section 2.42, “dependent”
shall mean such term as defined in Section 152 of the Code, without regard to
Sections 152(b)(1), (b)(2) and (d)(1)(B).

ARTICLE III
ELIGIBILITY
3.1 a. Eligibility to Participate. The employees who shall be eligible to
participate in the Plan shall be limited to key management or highly compensated
employees of the Company who are selected by the Committee, in its sole
discretion, to participate in the Plan, and who, at the time of filing a
deferral election pursuant to Article IV:

  (i)   are on a regular periodic U.S. payroll of the Company;     (ii)   are
expected to have a combination of annual Salary and Bonus in excess of the
Compensation Limit for such calendar year for which they expect to make
contributions to the Plan;

 



--------------------------------------------------------------------------------



 



  (iii)   are hired or promoted prior to October 1st of the year in which they
otherwise meet the requirements to become a Participant; and     (iv)   are
currently participating in, or if newly hired or promoted, are expected to be
granted in the next calendar year an award under, the Dover Corporation 1995
Incentive Stock Option Plan and Cash Performance Program, the Dover Corporation
2005 Equity and Cash Incentive Plan or any successor to such plans and programs.

The Committee may from time to time, in its sole and absolute discretion, modify
the above eligibility requirements and make such additional or other
requirements for eligibility as it may determine.
     b. Cessation of Deferrals. A Participant’s future deferrals under the Plan
shall cease, and the Participant may not defer any Compensation under the Plan,
during any year in which he or she fails to satisfy the minimum annual
compensation threshold of Section 3.1(a)(ii) above.
ARTICLE IV
ELECTION TO DEFER
4.1 Compensation Eligible for Deferral. A Participant may elect to defer Salary,
Bonus and/or Cash-Based Long-Term Incentive Compensation for each Plan Year as
follows:

  a.   Any whole-number percentage of Salary up to 50%;     b.   Any
whole-number percentage or flat dollar amount of Bonus up to 100%;     c.   Any
whole-number percentage or flat dollar amount of Cash-Based Long-Term Incentive
Compensation up to 100%; and/or     d.   Such combination of flat dollar amount
and or percentage of Bonus or Cash-Based Long-Term Incentive Compensation (not
exceeding the percentages set forth above) and any other form of Compensation as
the Committee in its sole discretion may determine.

The minimum aggregate amount that may be deferred by a Participant during a Plan
Year is $5,000. Such minimum may be satisfied by deferring Salary, Bonus and/or
Cash-Based Long- Term Incentive Compensation.
In the event that a Participant’s Compensation remaining after the Participant
elects to defer an amount of his or her Salary, Bonus and/or Cash-Based
Long-Term Incentive Compensation or other amounts permitted to be deferred
hereunder is not sufficient to allow for the full payment of all FICA, federal,
state and/or local income tax liabilities or benefit plan withholding
requirements, the actual amount which shall be credited to the Participant’s
Deferred Compensation Account shall be reduced to the extent necessary for

 



--------------------------------------------------------------------------------



 



the maximum amount allowable after all applicable taxes and withholding
requirements have been met.
4.2 Deferral Election.
An employee eligible to make a deferral election or who anticipates becoming
eligible to make a deferral election in the upcoming Plan Year shall become a
Participant by timely executing a Deferred Compensation Agreement and such other
documents as the Committee shall designate and delivering such agreement and
other documents or complying with the Appropriate Procedure as directed by the
Committee. The Deferred Compensation Agreement shall specify:
     a. the portion to be deferred of Salary, Bonus and/or Cash-Based Long-Term
Incentive Compensation and any other form of Compensation permitted by the
Committee, and the portion of the distribution a Participant expects to receive
in a lump sum pursuant to a Supplemental Plan which the Participant elects to
have transferred and paid pursuant to the provisions of this Plan; and
     b. the time for the commencement of payment of Benefits which must be
either on account of Retirement, Disability, Termination of Service, or at a
Scheduled In-Service Withdrawal Date to be specified by the Participant. A
Participant may select a different time for commencement of payment of Benefits
attributable to Compensation deferred with respect to each Plan Year or with
respect to amounts transferred from a Supplemental Plan.
Once a properly completed Deferred Compensation Agreement is received by the
Committee, the elections of the Participant shall be irrevocable, except as
otherwise provided herein.
4.3 Timing of Deferral Election.
     a. Election to Defer Salary. Elections to defer the receipt of Salary must
be received by the Committee by November 30 (or such later date as the Committee
shall determine) of each year to be effective with respect to the first pay
period of the following Plan Year.
     b. Election to Defer Bonus, Cash-Based Long-Term Incentive Compensation, A
Supplemental Plan Lump Sum Distribution and Other Compensation. Elections to
defer receipt of any Bonus and/or Cash-Based Long-Term Incentive Compensation
must be received by the Committee by November 30 (or such later date as the
Committee shall determine) of each year to be effective for the Bonus and/or
Cash-Based Long-Term Incentive Compensation payable in the second Plan Year
following the Plan Year during which the election is made. Any election made by
a Participant to have any amount transferred to the Plan from a Supplemental
Plan shall be given effect only if such election was made not less than twelve
(12) months prior to the Participant’s retirement or other termination of
employment for any reason and shall be applicable

 



--------------------------------------------------------------------------------



 



only with respect to a participant’s Grandfathered Benefit in a Supplemental
Plan. The Committee shall determine the timing of deferrals of other forms of
Compensation.
     c. Changing an Election. A Participant’s deferral election shall be
irrevocable for the Plan Year and shall continue in effect from year to year
thereafter unless, and until, increased, decreased, or terminated by the
Participant for any subsequent Plan Year by filing an election pursuant to
Section 4.3 a. or b. above; provided, however, that an election to have all or a
portion of a lump sum distribution from a Supplemental Plan transferred to this
Plan may be revoked if a new election to do so is made at least twelve
(12) months prior to the Participant’s retirement or other termination of
employment for any reason
ARTICLE V
DEFERRED COMPENSATION ACCOUNT
5.1 Establishment of Deferred Compensation Account. Compensation deferred
hereunder shall be credited to a Deferred Compensation Account (or Sub-Account)
established by the Committee for each Participant. The amount of Compensation
deferred by a Participant shall be credited to his or her Deferred Compensation
Account (or Sub-Account) within five (5) business days of the date on which such
amounts would have been paid to the Participant but for the Participant’s
election to defer receipt hereunder, or as soon thereafter as is
administratively practicable.
Each Participant’s Deferred Compensation Account (or Sub-Account) as of each
Determination Date shall consist of the balance of the Participant’s Deferred
Compensation Account as of the immediately preceding Determination Date adjusted
for:

  a.   additional deferrals pursuant to Section 4.2,     b.   Company
Contributions (if any) pursuant to Section 5.4;     c.   distributions (if any);
and     d.   the appropriate Credited Investment Return (Loss).

All adjustments and earnings related thereto, will be determined on a daily
basis and recorded to the Participants’ Deferred Compensation Accounts as of
each Determination Date.
5.2 Deemed Investment Elections. The Committee shall designate from time to time
one or more investment options in which Deferred Compensation Accounts (or
Sub-Accounts) may be deemed invested. A Participant or Beneficiary shall
allocate his or her Deferred Compensation Account among the deemed investment
options in one percent (1%) increments by filing with the Committee an
Investment Allocation Election Form. Notwithstanding the foregoing, the
Committee may disapprove a Participant’s deemed

 



--------------------------------------------------------------------------------



 



investment elections and allocate a Participant’s Deferred Compensation Account
in any manner as it, in its sole discretion, shall determine.
The Committee shall have the sole discretion to determine the number of deemed
investment options to be designated hereunder and the nature of the options and
may change or eliminate any of the deemed investment options from time to time.
In the event of such change or elimination, the Committee shall give each
Participant timely notice and opportunity to make a new election. Failure of a
Participant to do so shall grant the Committee absolute discretion to make an
election for such Participant. No such change shall be considered to be an
amendment to the Plan pursuant to Section 10.1.
5.3 Change of Investment Election. After selecting his or her initial deemed
investment elections under Section 5.2, a Participant may make changes to his or
her deemed investment elections for amounts deferred for a Plan Year and all
amounts in such Participant’s Deferred Compensation Account. Such changes may be
made only in whole percentages. Any such change shall be effective the first day
of the month (or such other date as the Committee shall determine) if an
Investment Election Change Form is received by the Committee no later than the
25th day of the prior month (or such other date as the Committee shall
determine).
5.4 Company Contributions. In addition to the deferrals elected by the
Participants, the Company may choose at any time to make discretionary Company
Contributions, based on individual or overall corporate performance or such
other criteria as the Committee shall determine, to the Deferred Compensation
Accounts of Participants in such amounts as it, in its sole discretion,
determines.
5.5 Credited Investment Return (Loss). Each Participant’s Deferred Compensation
Account (or Sub-Account) shall be credited monthly, or more frequently as the
Committee may specify, with the Credited Investment Return (Loss) attributable
to his or her Deferred Compensation Account (or Sub-Account). The Credited
Investment Return (Loss) is the amount which the Participant’s Deferred
Compensation Account would have earned if the amounts credited to the Deferred
Compensation Account had, in fact, been invested in accordance with the
Participant’s Deemed Investment Elections.
5.6 Vesting. A Participant shall be one hundred percent (100%) vested in the
amounts the Participant elects to defer into his or her Deferred Compensation
Account and the Credited Investment Return (Loss) credited thereon. In the event
a Company Contribution is credited to a Participant’s Deferred Compensation
Account pursuant to Section 5.4, the Company Contribution and the Credited
Investment Return (Loss) thereon shall vest as determined in the discretion of
the Committee.

 



--------------------------------------------------------------------------------



 



ARTICLE VI
PAYMENT OF DEFERRED COMPENSATION ACCOUNT
6.1 Time of Payment. Except as otherwise specifically provided herein,
distribution of the vested balance of a Participant’s Deferred Compensation
Account (or Sub-Account) shall be made to such Participant as set forth in
Section 6.9.
6.2 Distribution upon Retirement or Disability. Upon a Participant’s Retirement
or Disability, his or her Deferred Compensation Account (or Sub-Account) shall
be payable over a period of five (5), ten (10) or fifteen (15) years, or in a
single lump sum payment, as elected by the Participant in his or her Deferred
Compensation Agreement or as otherwise elected pursuant to the provisions of the
Plan. If a Participant fails to make a valid distribution election, the
distribution shall be made in annual installments over a ten (10) year period.
Notwithstanding the above, distributions as a result of Retirement may be
deferred as elected by a Participant; provided, however, in no event may any
distribution commence later than the last day of the first calendar quarter of
the year following the year in which the Participant attains age seventy (70),
regardless of whether the Participant has terminated employment with the
Company. A Participant may change the method of distribution on account of
Retirement or Disability (from lump sum to installments or vice versa or to
change the date on which a distribution would be made or commence to be made or
the period over which the installments would be made) by giving at least twelve
(12) months notice to the Committee by following the Appropriate Procedure prior
to his or her Retirement or attainment of age seventy (70), if applicable and,
if such election is on account of Retirement or Disability, the election shall
not take effect until at least 12 months after the date on which the election is
made; provided further, however, that the distribution, or commencement of the
distribution, of any Non-Grandfathered Benefit on account of Retirement is
extended for at least five (5) years beyond the prior time as of which the
distribution was to have been made or commence to have been made. If, prior to
distribution of the Participant’s Deferred Compensation Account, a Participant
who had incurred a Disability no longer meets the definition of Disability and
returns to work with the Company, no payment of a Grandfathered Benefit shall be
made from the Plan on account of the prior Disability, and distribution of the
Participant’s Deferred Compensation Account shall be made as otherwise provided
in this Article VI. All distributions subject to this Section 6.2 shall be
determined and paid pursuant to, and shall otherwise be subject to, the
provisions of Sections 6.9, 6.10, 6.11 and 6.12.
6.3 Distribution Upon Death. In the event a Participant dies prior to the
distribution of the Participant’s entire Deferred Compensation Account,
distribution of the Participant’s Deferred Compensation Account (or the
remaining balance thereof) shall be made in a single lump sum payment on such
date as the Committee shall determine; provided, however, that such date shall
be within ninety (90) days following the Participant’s Death or such later date
as shall meet the requirements of the Treasury Regulations. All distributions
subject to this Section 6.3 shall be determined and paid

 



--------------------------------------------------------------------------------



 



pursuant to, and shall otherwise be subject to, the provisions of Sections 6.9,
6.10 and 6.11.
6.4 Distribution Upon Other Termination of Service. If a Participant incurs a
Termination of Service, voluntarily or involuntarily, for reasons other than
Retirement, death or Disability, the value of the Participant’s Deferred
Compensation Account balance shall be paid in a single lump sum payment pursuant
to Sections 6.9, 6.10, 6.11 and 6.12.
6.5 Scheduled In-Service Withdrawals.
     a. A Participant may elect a Scheduled In-Service Withdrawal Date
applicable to all or a portion of his or her Deferred Compensation Account or
applicable to all or a portion of a Sub-Account attributable to contributions
made with respect to any specified Plan Year. Such initial election shall be
made in the Participant’s original Deferred Compensation Agreement and shall
specify the portion or amount of the Participant’s Deferred Compensation Account
(or, if applicable, Sub-Account) to be distributed; provided that such portion
or amount specified shall not exceed the portion or amount credited to the
Participant’s Deferred Compensation Account which is vested as of any Scheduled
In-Service Withdrawal Date. A Participant may elect to extend to a later date a
Scheduled In-Service Withdrawal Date by filing a written request to do so with
the Committee at least twelve (12) months prior to such date (such election not
taking effect until at least 12 months after the date on which the election is
made). A Participant shall be granted no more than two (2) such extensions with
respect to any initial Scheduled In-Service Withdrawal Date. The minimum period
of extension (i) with respect to a Participant’s Grandfathered Benefit is two
(2) years from the original Scheduled In-Service Withdrawal Date with respect to
the first extension and two (2) years from the extended date of distribution
with respect to the second extension and (ii) with respect to the Participant’s
Non-Grandfathered Benefit is five (5) years beyond the prior time as of which
the distribution was to have been made or commence to have been made with
respect to the first extension and five (5) years from the extended date of
distribution with respect to the second extension.
     b. No election of a Scheduled In-Service Withdrawal Date shall be given
effect unless such election specifies a Scheduled In-Service Withdrawal Date
which is at least two (2) years after the end of the Plan Year in which the
election is received by the Committee. The distribution of the elected amount or
portion of the Participant’s Deferred Compensation Account (or Sub-Account) must
commence no later than the last day of the first calendar quarter of the year
following the year in which the Participant attains age seventy (70), regardless
of whether the Participant has terminated employment with the Company.
     c. A Participant may elect to receive the distribution in a single lump sum
payment or annual installments over two (2), three (3), four (4) or five
(5) years. The form of distribution may be amended by the Participant up to
twelve (12) months prior to any elected Scheduled In-Service Withdrawal Date by
giving prior written notice to the

 



--------------------------------------------------------------------------------



 



Committee (such election not taking effect until at least 12 months after the
date on which the election is made); provided, however, that the time of
distribution of Non Grandfathered Benefits whose form of distribution is amended
shall be extended for a period of not less than 5 (years) beyond the prior time
as of which the distribution was to have been made or commence to have been
made. All distributions subject to this Section 6.5 shall be determined and paid
pursuant to, and shall otherwise be subject to, the provisions of Sections 6.9,
6.10 and 6.11.
     d. If a Participant incurs a Termination of Service by reason of Retirement
or Disability prior to a Scheduled In-Service Withdrawal Date, the amount of the
distribution shall be distributed as the Participant elected for Retirement or
Disability, as the case may be. If the Participant incurs a Termination of
Service for any other reason, the distribution will be in the form of a single
lump sum payment. If a Participant incurs a Termination of Service by reason of
Retirement or Disability while he or she is receiving scheduled in-service
installment distributions, the balance of the Participant’s Deferred
Compensation Account shall be distributed to the Participant as elected for
Retirement or Disability, as the case may be. If the Participant incurs a
Termination of Service for any other reason, the remaining installments will be
distributed in a single lump sum payment.
6.6 Non-Scheduled Withdrawals. Other provisions of the Plan notwithstanding, a
Participant may at any time request a distribution of some or all of his or her
Grandfathered Benefit (with a minimum distribution amount of $5,000) for any
reason. In such event, ten percent (10%) of the amount requested to be
distributed from the Participant’s Grandfathered Benefit will be forfeited and
not paid to the Participant, and, if the Participant continues to be employed
with the Company, the Participant may make no further deferrals during the
period commencing on the first day of the Plan Year next following the Plan Year
in which the distribution was made and continuing thereafter for a period equal
to twelve (12) months plus the number of days from the date on which the
distribution was made to the last day of the Plan Year in which the distribution
was made. Notwithstanding the foregoing, if the distribution is requested within
one (1) year following a Change of Control, only five percent (5%) of the amount
requested to be distributed from the Participant’s Grandfathered Benefit will be
forfeited and not paid to the Participant and, if the Participant continues to
be employed with the Company, the Participant may make no further deferrals for
the following Plan Year. Any amounts forfeited may, at such time as the
Committee shall determine, be returned to the Company, to the extent such
amounts are then held in the Trust.
6.7 Hardship Distributions and Distributions on Account of an Unforeseeable
Emergency.
     a. This Section 6.7a. is applicable with respect to a Participant’s
Grandfathered Benefit. In the event that the Committee, upon written petition of
a Participant or Beneficiary, determines in its sole discretion that the
Participant or Beneficiary has suffered a Hardship, the Committee shall
distribute to the Participant or Beneficiary as soon as reasonably practicable
following such determination, an amount, not in excess of

 



--------------------------------------------------------------------------------



 



the value of the Participant’s Grandfathered Benefit, necessary to alleviate the
Hardship. A Participant or Beneficiary claiming Hardship will be required to
submit such documentation of the Hardship and proof that the loss is not covered
by other means as the Committee shall request. A Participant who has been
granted a distribution on account of Hardship may, if the Participant continues
to be employed with the Company, make no further deferrals for the balance of
that Plan Year and the following Plan Year.
     b. This Section 6.7b. is applicable with respect to a Participant’s
Non-Grandfathered Benefit. In the event that the Committee, upon written
petition of a Participant, determines in its sole discretion that the
Participant has suffered an Unforeseeable Emergency, the Committee may
distribute, within 90 days of such occurrence, an amount not in excess of the
value of the Participant’s vested Non-Grandfathered Benefit, necessary to
alleviate such Unforeseeable Emergency. A Participant claiming an Unforeseeable
emergency will be required to submit such documentation of the Unforeseeable
Emergency and proof that the loss is not covered by other means that are
reasonably available to the Participant as the Committee shall request.
Entitlement of a Participant to a withdrawal on account of an Unforeseeable
Emergency shall be contingent on meeting the requirements set forth below. A
withdrawal is on account of an Unforeseeable Emergency if the withdrawal is made
on account of an “immediate and heavy financial need” of the Participant as the
result of an Unforeseeable Emergency and is “necessary” to satisfy the financial
need. A withdrawal is “necessary” to satisfy a financial need of the Participant
only if the Participant demonstrates to the satisfaction of the Committee that
the withdrawal is in an amount which does not exceed the amount required to meet
such financial need and cannot be satisfied from other resources reasonably
available to the Participant, including, without limitation, by reimbursement or
compensation from insurance or by the liquidation of the Participant’s assets
(to the extent any such liquidation does not cause a severe financial hardship)
or by cancellation of any deferrals elected by the Participant. A withdrawal
will not be deemed “necessary” to satisfy an immediate and heavy financial need
of a Participant unless all of the following requirements are satisfied: (i) the
withdrawal does not exceed the amount necessary to alleviate the immediate and
heavy financial need of the Participant (plus the amount of any tax or penalties
attributable to the amount of the withdrawal), (ii) the Participant has obtained
all currently available distributions from other non-qualified deferred
compensation plans, other than any distributions on account of the Unforeseeable
Emergency currently available under other non-qualified plans maintained by the
Company, whether or not such plans are subject to Section 409A of the Code;
(iii) deferral elections of the Participant under this Plan will be cancelled,
as will any deferral elections permitted to be cancelled under any other
non-qualified deferred compensation plan that would be aggregated with this Plan
under Treasury Regulation Section 1.409A-1(c) without violating the provisions
of Section 409A of the Code; provided, however, that the actions listed above do
not increase the Participant’s financial need.
The Committee may require such financial and other information as is reasonably
necessary for it to make a determination hereunder and may reasonably rely on

 



--------------------------------------------------------------------------------



 



representations made by the Participant pursuant hereto. The Committee’s
determination shall be made on the basis of all relevant facts and circumstances
under the general rules set forth above and shall be final.
6.8 Designation of Beneficiary. The Participant shall have the right to
designate, on such form as may be prescribed by the Company, a Beneficiary or
Beneficiaries to receive any Benefits due under Article VI which may remain
unpaid at the Participant’s death and shall have the right at any time to revoke
such designation and to substitute another such Beneficiary or Beneficiaries.
If, upon the death of the Participant, there is no valid designation of a
Beneficiary or no designated Beneficiary survives the Participant, the
Beneficiary shall be the Participant’s estate. If a Beneficiary survives the
Participant and dies prior to the distribution of all Benefits to which such
Beneficiary is entitled from the Plan, any remaining amounts payable from the
Plan shall be paid to the Beneficiary’s estate.
6.9 Distributions Generally.
     a. All distributions from the Plan (other than non-scheduled withdrawals
pursuant to Section 6.6 or distributions on account of Hardship or an
Unforeseeable Emergency pursuant to Section 6.7) shall be made in accordance
with the following procedure: the Participant’s Deferred Compensation Account or
Sub-Account from which the distribution is to be made shall be valued as of the
January 31st of the Plan Year next following the Plan Year in which the
Participant’s Retirement, Disability, death, Termination of Service or other
“distributable event” occurs. If the distribution is to be made in a single lump
sum payment, the lump sum shall be paid as soon as administratively practicable
following the January 31st as of which the valuation described above is made,
but in no event later than the March 31st following such valuation. If the
distribution is to be made in installments, the same January 31st valuation
described above shall be made and then divided by the number of years over which
the installment payments are to be made. Such amount shall be paid as soon as
administratively practicable after the determination is made, but in no event
later than the March 31st following such January 31st valuation. A new valuation
and annual installment amount (based on the number of remaining annual
installments to be made) shall be determined as of each subsequent January 31st
during which installment payments are to be made and such payments shall be made
no later than the March 31st following each such determination. As used herein,
“distributable event” shall mean the date of a Participant’s Retirement,
Disability, death or Termination of Service; provided, however, that if a
Participant has elected to have a payment deferred for a specified period
following Retirement, “distributable event” with respect to such payment shall
mean the year to which the payment is deferred. Examples to illustrate the
application of the timing of the valuation and distribution of Account values
pursuant to Section 6.9 are provided in the Appendix to the Plan.
     b. Notwithstanding the foregoing, if the Deferred Compensation Account or
Sub-Account or Sub-Accounts from which all initial installment payments which
begin to be made during a year is $50,000 or less as of the applicable
January 31st valuation

 



--------------------------------------------------------------------------------



 



described in 6.9 a. above, the entire amount remaining in such Deferred
Compensation Account or Sub-Account shall be distributed in a single lump sum
payment as soon as administratively practicable following such January 31st
valuation, but in no event later than the March 31st following such January 31st
valuation.
     c. Distributions of Non-Scheduled Withdrawals and on account of Hardship or
an Unforeseeable Emergency shall be made as soon as administratively practicable
(and in the case of an Unforeseeable Emergency, no later than 90 days)
following, if applicable, approval of such distributions by the Committee, or,
if later, in the case of Non-Scheduled Withdrawals, the date requested by the
Participant or, if applicable, approved by the Committee for such distribution.
     d. Notwithstanding the foregoing, the Committee in its sole discretion may
revise any of the distribution procedures or timing described above; provided
that no such distribution shall be made or commence to be made later than the
March 31st of the year following the date of the relevant distribution event and
no such revision shall cause any Grandfathered Benefit to become subject to
Section 409A of the Code or any Participant or other payee to become subject to
any additional tax or other penalty pursuant to Section 409A of the Code.
     e. The distribution to a Participant or Beneficiary of the full amount of
the Participant’s Deferred Compensation Account under the Plan shall be in full
satisfaction of all claims the Participant or Beneficiary may have against the
Company, Committee or Trustee with respect to the Plan, and the Committee in its
discretion may require that any payee under the Plan execute a receipt and
release as a condition precedent to the receipt of any distribution from the
Plan.
     f. The entitlement to a series of installment payments under the Plan shall
be treated as a single payment for purposes of Section 409A, including for
purposes of the subsequent changes in the time or form of payment as provided in
Treasury Regulation Section 1.409A-2(b)(2).
     g. Although it is intended that payments scheduled to be made under the
Plan shall be made as provided herein, in no event shall any such payment be
made later than the end of the calendar year in which the scheduled payment was
to have been made, or, if later, prior to the 15th day of the third month
following the date as of which the scheduled payment was to have been made;
provided, however, that the Participant or Beneficiary shall not have any direct
or indirect discretion to designate the taxable year in which such payment
pursuant to this Section 6.9g is to be made. For purposes hereof, the scheduled
payment date of a payment that is scheduled to be made during a 90-day period
shall be the first day of the 90-day period.
     h. Notwithstanding any provision hereof to the contrary, the Committee
shall have the discretion to modify the time or schedule of payments to be made
hereunder, but only in the circumstances described in Section 1.409A-3(j)(4) of
the

 



--------------------------------------------------------------------------------



 



Treasury Regulations, or, subject to applicable provisions of Section 409A of
the Code, as may be necessary to comply with applicable law.
6.10 Distributions in Cash. All distributions of Deferred Compensation Accounts
shall be paid in United States dollars.
6.11 Limitation on Distributions to Covered Employees. Notwithstanding any other
provision of this Article VI, in the event that a Participant is a “covered
employee” as defined in Section 162(m)(3) of the Code and any applicable
regulations or other pronouncements issued by the Internal Revenue Service with
respect thereto, or would be a covered employee if the Benefits were distributed
in accordance with his or her distribution election or withdrawal request, the
maximum amount which may be distributed from the Participant’s Deferred
Compensation Account in any Plan Year, shall not exceed one million dollars
($1,000,000) less the amount of compensation paid to the Participant in such
Plan Year which is not “performance-based” (as defined in Section 162(m)(4)(C)
of the Code), which amount shall be reasonably determined by the Company at the
time of the proposed distribution. Any amount which is not distributed to the
Participant in a Plan Year as a result of the limitation set forth in this
Section 6.11 shall be distributed to the Participant in the first Plan Year in
which distribution of such amount is in compliance with the foregoing limitation
set forth in this Section 6.11 and with the provisions of Section 6.12;
provided, however, that the Company also delays the payment of all other amounts
that are not deductible in accordance with Section 162(m) of the Code which are
scheduled to be distributed to such Participant for that year and to any other
similarly situated “covered employees.”
6.12 Distributions to Specified Employees. Notwithstanding any provision of the
Plan to the contrary, no distribution of a Non-Grandfathered Benefit to a
Specified Employee following his or her Termination of Service (other than as
the result of the Specified Employee’s death) shall be made (or commence to be
made) earlier than the first day of the month coincident with or next following
six months after his or her Termination of Service. Any distribution subject to
this provision shall be delayed until the end of the six-month period, and any
payment due within the six-month period shall be paid at the beginning of the
seventh month following the date of the Specified Employee’s Termination of
Service.
6.13 Compliance with Section 409A. It is intended that (a) this Plan and all
benefits payable thereunder shall comply in all material respects with the
applicable provisions of Section 409A of the Code; (b) to the maximum extent
possible each provision of the Plan, and any actions taken pursuant to the Plan,
shall be interpreted so that any such provision or action shall be deemed to be
in compliance with Section 409A of the Code; and (c) no election made by a
Participant hereunder, and no change made by a Participant to a previous
election shall be accepted the Committee determines that acceptance of such
election or change could violate any of the requirements of Section 409A of the
Code, resulting in early taxation and penalties. Neither the Company nor its
current employees, officers, directors, representatives or agents shall have any
liability to any current or former Participant with respect to any accelerated
taxation, additional taxes,

 



--------------------------------------------------------------------------------



 



penalties or interest for which any current or former Participant may become
liable in the event that any amounts payable under the Plan are determined to
violate Section 409A of the Code.
ARTICLE VII
ESTABLISHMENT OF TRUST
7.1 Establishment of Trust. The Company may, in its sole discretion, establish a
grantor trust, as described under Section 671 of the Code, which is subject to
the claims of the general creditors of the Company, for the purpose of
accumulating assets to provide for the obligations hereunder. The establishment
of such a trust shall not affect the Company’s liability to pay benefits
hereunder except that the Company’s liability shall be offset by any payments
actually made to a Participant under such a trust. In the event such a trust is
established, the amount to be contributed shall be determined by the Company and
the investment of such assets shall be in accordance with the trust document.
Notwithstanding the foregoing, in the event a Change of Control is likely to
occur, at least thirty (30) days prior to the expected date of the Change of
Control, the Company shall establish and contribute to a grantor trust as
described above if no such trust is then in effect with respect to the Plan, or
shall contribute to an existing grantor trust, an irrevocable contribution to
such trust equal to the sum of a. and b. below:
     a. two (2) times the average of the total annual deferrals of Compensation
made by Participants to the Plan for the three (3) calendar years immediately
preceding the expected date of the Change of Control; and
     b. the amount by which (i) 125% of the value of all Participants’ Deferred
Compensation Account balances as of thirty (30) days prior to the expected date
of the Change of Control exceeds (ii) the amount that would be received by the
Trust if all of the assets of the Trust as of thirty (30) days prior to the
expected date of the Change of Control were immediately liquidated.
The amount of the Change of Control contribution shall be determined in good
faith by Towers Perrin (or other actuarial consulting firm of national repute as
the Committee shall determine), and the Company, Trustee and the record keeper
of the Plan shall promptly provide Towers Perrin (or other actuarial consulting
firm) with such information as the firm shall reasonably request in order to
make such determination.
Any Trustee appointed coincident with or after a Change of Control shall have
occurred shall be a federally or state chartered bank or trust company with
assets of not less than one billion dollars ($1,000,000,000).
Notwithstanding anything to the contrary in this Section 7.1, the Company shall
not make any contributions to a trust pursuant to this Section 7.1 if such
contributions would cause

 



--------------------------------------------------------------------------------



 



adverse tax consequences to Participants under Section 409(b)(3) of the Code.
7.2 Status of Trust. Participants shall have no direct or secured claim in any
asset of the Trust or in specific assets of the Company and will have the status
of general unsecured creditors of the Company for any amounts due under this
Plan. Trust assets and income will be subject to the claims of the Company’s
creditors.
ARTICLE VIII
CLAIM FOR BENEFITS PROCEDURE
8.1 Claim for Benefits.
     a. Any claim for benefits under the Plan shall be made in writing to the
Committee. A Distribution Affidavit submitted to the Company by a Participant or
Beneficiary shall be considered a claim for benefits to be determined by the
Committee in accordance with the claim review procedures set forth in this
Article VIII.
     b. If a claim for benefits is wholly or partially denied (i.e., is an
“Adverse Benefit Determination”), the Committee shall notify the claimant (or
his or her authorized representative) of such Adverse Benefit Determination,
either in writing or electronically, within a reasonable period of time, but not
later than ninety (90) days after receipt of the claim by the Committee, unless
the Committee determines that special circumstances warrant an extension of time
for processing the claim. If the Committee determines that special circumstances
require an extension of time for processing a claim, the Committee shall furnish
written notification of the extension to the claimant (or his or her authorized
representative) prior to the termination of the initial ninety (90) day period,
but in no event shall the extension exceed a period of 90 days from the end of
such initial period. The notice of extension shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the final decision.
The Committee shall provide the claimant with written or electronic notice of
the Adverse Benefit Determination. Such notice shall provide:
          (i) The specific reason(s) for the Adverse Benefit Determination;
          (ii) Specific references to the relevant Plan provisions (including
internal rules, guidelines, etc.) upon which the determination is based;
          (iii) A description of any additional material or information
necessary for the claimant to perfect the claim, together with an explanation of
why such material or information is necessary; and
          (iv) A description of the Plan’s claim review procedure, including
time limits applicable to those procedures, and a statement of the claimant’s
right to bring a

 



--------------------------------------------------------------------------------



 



civil action under Section 502(a) of ERISA following an Adverse Benefit
Determination.
8.2 Request for Review of a Denial of a Claim for Benefits. Upon the receipt by
the claimant (or his or her authorized representative) of written or electronic
notice of the Adverse Benefit Determination, the claimant (or his or her
authorized representative) may, within sixty (60) days, file a written request
with the Committee requesting a review of the denial of the claim, which review
shall include a hearing if deemed necessary by the Committee. In connection with
the claimant’s appeal of the denial of his or her claim, he or she (or his or
her authorized representative) may review relevant documents and may submit
written comments, documents, records and other information relating to the claim
for benefits, regardless of whether the information was submitted or considered
in the initial benefit determination. The claimant (or his or her authorized
representative) must be given, upon request and without charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits. To provide for fair review and a full
record, the claimant (or his or her authorized representative) must submit in
writing all facts, reasons and arguments in support of his or her position
within the time allowed for filing a written request for review. All issues and
matters not raised for review will be deemed waived by the claimant.
8.3 Decision Upon Review of a Denial of a Claim for Benefits. The Committee
shall render a decision on the claim review promptly, but no more than sixty
(60) days after the receipt of the claimant’s request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time,
in which case the sixty (60) day period shall be extended to one hundred-twenty
(120) days. If the Committee determines that special circumstances require an
extension of time for deciding the determination on review, the Committee shall
furnish written notification of the extension to the claimant (or his or her
authorized representative) prior to the termination of the initial sixty
(60) day period. The notice of extension shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the determination on review.
The Committee shall provide the claimant (or his or her authorized
representative) with written or electronic notice of the Committee’s
determination on review. In the case of an Adverse Benefit Determination, such
notice shall:
     a. Provide the specific reason(s) for the Adverse Benefit Determination;
     b. Be written in a manner calculated to be understood by the claimant;
     c. Provide specific references to the relevant Plan provisions upon which
the determination is based;
     d. Include a statement that the claimant (or his or her authorized
representative) may receive, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits; and

 



--------------------------------------------------------------------------------



 



     e. Include a statement describing any voluntary appeal procedures offered
by the Plan and the claimant’s (or his or her authorized representative’s) right
to obtain the information about such procedures, along with a statement of the
claimant’s right to bring an action under Section 502(a) of ERISA.
The decision of the Committee shall be final and binding in all respects on the
Company, the claimant and any other person claiming an interest in the Plan
through or on behalf of the claimant. No arbitration pursuant to Section 8.4 or
lawsuit pursuant to Section 8.5 may be commenced by or on behalf of a claimant
with respect to this Plan until after and unless the claim and review process
described above in this Article VIII has been exhausted.
8.4 Mandatory Arbitration Procedure.
     a. Any claim remaining after the claim review process described above in
this Article VIII has been exhausted shall, to the extent permitted by
applicable law and except as otherwise provided in Section 8.5, be submitted
exclusively to mandatory arbitration in New York City or, at the Company’s
election, another agreed-upon location.
     b. Except as otherwise set forth herein, said arbitration shall be pursuant
to the National Rules for Resolution of Employment Disputes of the American
Arbitration Association, as amended from time to time. The matter shall be
submitted to one arbitrator who shall be a lawyer with at least ten (10) years
professional experience and who has familiarity with employee compensation
plans. All information regarding the claim or arbitration, including the
arbitration award, shall not be disclosed by the claimant or the arbitrator to
any third party, except pursuant to legal process, without the written consent
of Dover Corporation. In no event may the arbitrator allow the claimant to join
claims of any other claimant in a single arbitration proceeding without the
written consent of Dover Corporation. The arbitrator shall have no authority to
add to, detract from, or otherwise modify any provisions of the Plan (including
this Section 8.4) or of the Trust Agreement. The arbitrator shall apply the
substantive law of the State of New York to the extent not preempted by federal
law, and the arbitrator’s decision shall be final and binding. The arbitrator’s
fees shall be borne by the party which does not prevail. If neither party
prevails entirely, the arbitrator’s fees shall be paid as determined by the
arbitrator.
8.5 Procedure After a Change of Control. After a Change of Control, a
Participant or Beneficiary may elect to submit any claim remaining after the
claim review process described above in this Article VIII has been exhausted, to
the extent permitted by applicable law, to mandatory arbitration pursuant to
Section 8.4 or the Participant or Beneficiary may file a lawsuit in any court of
competent jurisdiction to resolve the claim.

 



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMINISTRATION
9.1 Plan Administration. The Plan shall be administered by a Committee,
consisting of not less than three (3) members to be appointed by the Board. In
the absence of any such appointment, the Compensation Committee of the Board
shall be the Committee. The Committee shall administer the Plan in accordance
with its terms, and shall have all powers necessary to accomplish such purpose,
including the power and authority to construe and interpret the Plan, to define
the terms used herein, to prescribe, amend and rescind rules and regulations,
agreements, forms and notices relating to the administration of the Plan, and to
make all other determinations necessary or advisable for the administration of
the Plan. Any actions of the Committee with respect to the Plan shall be
conclusive and binding upon all persons interested in the Plan. The Committee
may delegate any of its powers or duties to others as it shall determine and may
retain counsel, agents and such clerical and accounting services as it may
require in carrying out the provisions of the Plan. An employee of the Company
or Committee member who is also a Participant in the Plan shall not be involved
in the decisions of the Company or Committee regarding any determination of any
specific claim for benefit with respect to himself or herself.
9.2 Information. The records of the Company shall be determinative of each
Participant’s period of employment, Termination of Service, leave of absence,
reemployment, years of service, personal data, and Salary, Bonus, Cash-Based
Long Term Compensation, other Compensation and amounts payable from a
Supplemental Plan. Participants and their Beneficiaries shall furnish to the
Committee such evidence, data or information, and execute such documents as the
Committee requests.
9.3 Periodic Statements. The Committee shall furnish statements to each
Participant reflecting the amount credited to a Participant’s Deferred
Compensation Account and transactions therein not less frequently than once each
calendar year.
9.4 Indemnification. No employee of the Company or member of the Committee shall
be liable to any person for any action taken or omitted in connection with the
administration of this Plan, and the Company shall indemnify and hold harmless
each member of the Committee therefor, including indemnification for any
expenses and legal fees incurred in connection therewith, unless attributable to
his or her own fraud or willful misconduct. The Company shall not be liable to
any person for any such action unless attributable to fraud or willful
misconduct on the part of a director, officer or employee of the Company.
9.5 Expenses of Administration. Any expense incurred by the Company or the
Committee relative to the administration of the Plan shall be paid by the
Company.

 



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
10.1 Amendment and Termination. The Plan may be amended at any time by the Board
and may be terminated at any time by the Board; provided, however, that no such
amendment or termination shall adversely affect the rights of Participants or
their beneficiaries with respect to amounts credited to the Deferred
Compensation Accounts prior to such amendment or termination, without the
written consent of the Participant.
10.2 No Implied Rights. Neither the establishment of the Plan nor any amendment
thereof shall be construed as giving any Participant, Beneficiary, or any other
person any legal or equitable right unless such right shall be specifically
provided for in the Plan or conferred by specific action of the Committee or
Company in accordance with the terms and provisions of the Plan. Except as
expressly provided in this Plan, the Company shall not be required or be liable
to make any payment under this Plan.
10.3 No Right to Company Assets. Neither a Participant, a Beneficiary, nor any
other person shall acquire by reason of the Plan any right in or title to any
assets, funds or property of the Company whatsoever, including, without limiting
the generality of the foregoing, any specific funds, assets or other property
which the Company, in its sole discretion, may set aside in anticipation of a
liability hereunder in a Trust. Any benefits which become payable hereunder
shall be paid from the general assets of the Company. Each Participant and his
or her Beneficiary shall have only a contractual right to the amounts, if any,
payable hereunder, unsecured by any asset of the Company. Nothing contained in
the Plan constitutes a guarantee by the Company that the assets of the Company
shall be sufficient to pay any benefits to any person. Nothing herein shall
preclude the Company from purchasing life insurance policies to provide any of
the Benefits or to have any such policies purchased held by the Trust.
10.4 No Employment Rights. Nothing contained herein shall be construed as
conferring upon any Participant the right to continue in the employ of the
Company as an employee.
10.5 Offset. If, at the time payments or installments of payments are to be made
hereunder, either the Participant or Beneficiary is indebted or obligated to the
Company, then the payments remaining to be made to the Participant or the
Beneficiary may, at the discretion of the Company, be reduced by the amount of
such indebtedness or obligation. However, an election by the Company not to
reduce any such payment or payments shall not constitute a waiver of its claim,
or prohibit or otherwise impair the Company’s right to offset future payments
for such indebtedness or obligation.
10.6 Non-assignability. Neither a Participant, a Beneficiary, nor any other
person shall have any voluntary or involuntary right to commute, sell, assign,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate, or
convey in advance of actual receipt the amounts, if any, payable hereunder, or
any part thereof, which are expressly

 



--------------------------------------------------------------------------------



 



declared to be unassignable and non-transferable. No part of the amounts payable
shall be, prior to actual payment, subject to seizure or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant, a Beneficiary, or any other person, or be transferable by operation
of law in the event of a Participant’s, a Beneficiary’s, or any other person’s
bankruptcy or insolvency.
10.7 Notice. Any notice required or permitted to be given under the Plan shall
be sufficient if in writing and hand delivered, or sent by registered or
certified mail, and if given to the Committee or the Company, delivered to the
principal office of the Company, directed to the attention of the Committee, or
if delivered in such other manner as the Committee or Company may direct. Such
notice shall be deemed given as of the date of delivery, or, if delivery is made
by mail, as of the third business day after the date shown on the postmark or
the receipt for registration or certification.
10.8 Governing Laws. The Plan shall be construed and administered according to
the laws of the State of New York to the extent not preempted by federal law.
10.9 Severability. If a provision of the Plan shall be held illegal or invalid,
the illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included in the Plan.
10.10 Successors. The terms and conditions of this Plan shall be binding upon
and inure to the benefit of the Company, its successors and assigns and the
Participant and his or her heirs, executors, administrators and legal
representatives.
10.11 Compliance. The Committee shall impose such restrictions on the Plan, any
interest therein or any interest constituting a security as it may deem
advisable in order to comply with the Securities Act of 1933, as amended, the
requirements of the New York Stock Exchange or any other applicable stock
exchange or automated quotation system, any state securities laws applicable to
such a transfer, any provision of the Company’s Certificate of Incorporation or
Bylaws, or any other law, regulation or binding contract to which the Company is
a party.
10.12 Tax Withholding. The Company shall have the right to deduct from amounts
otherwise payable in settlement of a Participant’s Deferred Compensation Account
any sums that federal, state, local or foreign tax law requires to be withheld
with respect to such payment.
10.13 Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties among
any Participant and the Company other than those set forth or provided for
herein.

 



--------------------------------------------------------------------------------



 



APPENDIX
Examples of Distributions Pursuant to Section 6.9
The examples set forth below are solely for purposes of illustration with
respect to the valuation and distribution of amounts payable from the Plan:
(a) A Participant terminates employment on account of Retirement on March 2,
2008. The Participant has not made any provision for deferral or for payment
other than in a single lump sum payment. The Participant’s Deferred Compensation
Account will be valued as of January 31, 2009 and distribution of the Deferred
Compensation Account will be made no later than March 31, 2009.
(b) A Participant terminates employment on account of Retirement on March 2,
2008. The Participant has elected to have the payment deferred for two years
following Retirement. The “distributable event” occurs on March 2, 2010. The
Participant’s Deferred Compensation Account will be valued as of January 31,
2011 and distribution of the Deferred Compensation Account will be made no later
than March 31, 2011.
(c) A Participant terminates employment on account of Retirement on March 2,
2008. The Participant has elected to have the payment deferred for two years
following Retirement and then to be paid in five installments. The
“distributable event” occurs on March 2, 2010. The Participant’s Deferred
Compensation Account will be valued as of January 31, 2011. The value of the
Deferred Compensation Account will be divided by five and the resulting amount
will be distributed no later than March 31, 2011. The remaining Deferred
Compensation Account will then be valued as of January 31, 2012. This value will
be divided by four and the resulting amount will be distributed no later than
March 31, 2012. Subsequently, one-third of the January 31, 2013 value will be
distributed no later than March 31, 2013, one-half of the January 31, 2014 value
will be distributed no later than March 31, 2014 and the balance of the Deferred
Compensation Account, valued as of January 31, 2015 will be distributed no later
than March 31, 2015.

 